UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-4837


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TERENCE LOVELL DICKENS, a/k/a Terrence Lovell Dickens,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. James C. Dever III,
Chief District Judge. (4:12-cr-00026-D-1)


Submitted:   April 12, 2013                 Decided:   April 25, 2013


Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Thomas P. McNamara, Federal Public Defender, James A. Martin,
Assistant Federal Public Defender, Greenville, North Carolina,
for Appellant.   Jennifer P. May-Parker, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Terence          Lovell    Dickens      appeals    his     conviction       and

sentence of 480 months of imprisonment following his guilty plea

to   conspiracy       to     distribute         and   possess      with     intent    to

distribute fifty grams or more of cocaine base, in violation of

21 U.S.C. § 846 (2006).              Dickens’ counsel has filed a brief in

accordance    with     Anders       v.   California,       386   U.S.      738   (1967),

certifying that there are no meritorious issues for appeal, but

questioning    whether       the     district      court    erred    in     relying    on

hearsay   when    making       factual      determinations          during       Dickens’

sentencing      and        whether       Dickens’      sentence       is     otherwise

unreasonable.     Although notified of his right to do so, Dickens

has not filed a supplemental brief.

          The Government has moved to dismiss Dickens’ appeal to

the extent that the issues he raises fall within the scope of

his plea agreement’s waiver of appellate rights.                        Dickens’ plea

agreement waives his right to appeal his sentence, reserving, in

pertinent part, only the right to appeal a sentence in excess of

his Guidelines range.           For the following reasons, we grant the

Government’s motion, dismiss in part, and affirm in part.

          Pursuant to a plea agreement, a defendant may waive

his appellate rights under 18 U.S.C. § 3742 (2006).                         See, e.g.,

United States v. Manigan, 592 F.3d 621, 627 (4th Cir. 2010)

(appellate waivers are enforceable when validly executed).                             A

                                            2
valid waiver will preclude appeal of a given issue if the issue

is within the scope of the waiver.                         United States v. Blick, 408

F.3d 162, 168 (4th Cir. 2005).                            Whether a defendant validly

waived his right to appeal is a question of law that we review

de novo.    Id.

            Dickens does not contest the validity of his appellate

waiver     and    the    record           indicates        that     it      was   knowing      and

voluntary.       The court fully complied with Fed. R. Crim. P. 11

when   accepting        Dickens’          plea    and      specifically           ensured     that

Dickens understood the terms and effect of his appellate waiver.

Further,    we    find     no    indication           that       the     Government     plainly

violated the terms of Dickens’ plea agreement.                                See Puckett v.

United States, 556 U.S. 129, 133-34 (2009) (where defendant does

not claim a breach of his plea agreement in the district court,

review is for plain error).

            Accordingly,             we     conclude        that        Dickens’       appellate

waiver is enforceable.               Because Dickens was sentenced within his

Guidelines       range,        his    challenge            to     the       district    court’s

calculation      of     that    range       and      to    the     reasonableness        of   his

sentence falls squarely within the scope of his waiver.                                         We

therefore    grant       the    Government’s              motion       to   dismiss    Dickens’

appeal of his sentence.

            We also affirm Dickens’ conviction.                              As noted above,

the court fully complied with Rule 11 when accepting Dickens’

                                                 3
plea.     Accordingly, we conclude that the plea was knowing and

voluntary, and therefore final and binding.                  United States v.

Lambey, 974 F.2d 1389, 1394 (4th Cir. 1992) (en banc).

            In accordance with Anders, we have reviewed the entire

record and have found no unwaived meritorious issues for appeal.

We therefore dismiss the appeal in part and affirm in part.

This court requires that counsel inform Dickens, in writing, of

his right to petition the Supreme Court of the United States for

further review.        If Dickens requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

counsel   may   move    in    this   court   for   leave    to     withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on Dickens.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     this    court   and   argument      would    not   aid    the

decisional process.

                                                            DISMISSED IN PART;
                                                              AFFIRMED IN PART




                                        4